Citation Nr: 1736550	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Carol J. Ponton


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The Veteran provided testimony at an August 2015 Board videoconference hearing. A transcript of the hearing is of record.  

In September 2016, the Board remanded this case for further development prior to adjudication by the Board.  

In December 2016, after his August 2015 Board hearing and subsequent to the appointment of his current representative, the Veteran submitted a request for a hearing before the Board.  The Veteran has not been afforded a second hearing on his claim for service connection; however, as the Board is granting service connection for Parkinson's disease, which is a full grant of the benefit sought, the Board finds that a remand for the requested hearing is not necessary and there is no prejudice to the Veteran.

The Board also notes that in May 2017, the Veteran, through his attorney, filed a notice of disagreement with a March 2017 rating decision concerning entitlement to individual unemployablity.  As the record indicates that the AOJ is working on the appeal, the Board will defer further consideration of that issue.  Cf. Manlincon v. West, 12 Vet. App. 238   (1999)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. The Veteran's military occupational specialty in fuel and electrical systems repair exposed him to many forms of organic solvents, including trichloroethylene, perchloroethylene, and polychlorinated biphenyls.

2. The Veteran's Parkinson's disease is related to his period of active service. 


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

Entitlement to Service Connection for Parkinson's Disease

The Veteran filed for service connection for Parkinson's disease in November 2012.  He has asserted that his Parkinson's disease was caused by his exposure to hazardous chemicals during his period of active service, including possible exposure to herbicides during service in Korea from 1968 through 1969.  Upon review of the evidence of record, the Board finds that the Veteran's Parkinson's disease is due to his exposure to organic solvents during his period of active service; accordingly, service connection for Parkinson's disease is warranted.   

The Veteran's military occupational specialty required that he perform duties in fuel and electrical systems repair.  The Veteran has argued that these duties led him to be exposed to chemicals during his military service that caused his Parkinson's disease.  During his August 2015 Board hearing, the Veteran stated "I was definitely exposed to something.  It could have been the multi-fuel that they were using in the trucks. It could have been Agent Orange because I have no idea where the water supply for Camp Casey came from."  

In December 2012, the Veteran underwent a VA examination.  The examiner diagnosed the Veteran with Parkinson's disease but did not provide a medical opinion regarding the etiology of this disability.

In April 2016, a medical opinion was obtained regarding the etiology of the Veteran's Parkinson's disease from the Veteran's Health Administration (VHA).  The examiner opined that "based upon the fact that the Veteran was not stationed in the DMZ or directly exposed to herbicides, and after reviewing the claims file, the Veteran's Parkinson's disease is not at least as likely as not caused by or a result of his active duty service - specifically his work as a mechanic on fuel and electrical systems on military vehicles at Camp Casey."

In July 2017, the Veteran's representative submitted a private medical opinion that provided evidence of a connection between the Veteran's current disability and his period of active service.  In the June 2017 letter, V.A.C., M.D., argues that the Veteran's exposure to organic solvents during his period of active service likely resulted in his current Parkinson's disease.  V.A.C., M.D. notes that the Veteran worked in fuel and electrical systems repair and that this MOS would have exposed him to organic solvents, including trichloroethylene, perchloroethylene, polychlorinated biphenyls in electrical systems, and residual fuel in fuel lines.  V.A.C., M.D. noted that the Veteran performed work in autobody repair after his period of active service, but that the majority of this work would have been conducted after occupational safety standards were enforced in the workplace, which would reduce his exposure below that which he would have incurred in the pre-1972 Occupational Health and Safety Act era.   

The private medical opinion further noted that "the neurobehavioral effects of organic solvents have been known for decades.  In a 1985 report to the World Health Organization, the results of neurobehavioral testing in solvent exposed workers were documented... In 1997, a study of various occupational exposures in a region of Italy resulted in an increased risk for Parkinson's disease with exposure to organic solvents.  In 2000, it was demonstrated that exposure to hydrocarbon solvents such as toluene reduced the age in which Parkinson's disease presented in susceptible subjects by over three years."  The examiner opined that the Veteran's Parkinson's disease is at least as likely as not caused by exposure to organic solvents.  

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in, or aggravated by, active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, service connection requires (1) evidence of current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the evidence is not in dispute whether the Veteran has a current diagnosis of a disability.  It is also not in dispute that the Veteran performed duties in the active service that would have exposed him to organic solvents such as trichloroethylene, perchloroethylene, polychlorinated biphenyls in electrical systems, and residual fuel in fuel lines.  Additionally, V.A.C., M.D. has provided competent, credible evidence of a nexus between the Veteran's exposure to organic solvents during his period of military service and his current disability.  

Upon review of the evidence, the Board finds the medical opinion of V.A.C., M.D. to outweigh (or is at least in equipoise with) the opinion of the 2016 VHA examiner regarding the etiology of the Veteran's Parkinson's disease.  The 2016 VHA medical opinion does not directly address whether the Veteran's exposure to organic solvents during his period of active service resulted in his current Parkinson's disease.  Rather, the VHA opinion provides a limited rationale that primarily states that the Veteran's disability is not at least as likely as not caused by or a result of his active duty service due to the Veteran's lack of direct exposure to herbicides and not being stationed in the DMZ.  While VHA opinion states that it considers the Veteran's work as a mechanic on fuel and electrical systems on military vehicles, it does not cite any of the medical research regarding the relationship between such exposures and Parkinson's disease, nor does it consider the changes in regulation of occupational safety standards regarding hazardous chemicals in the workplace after 1972 Occupational Health and Safety Act noted by V.A.C., M.D. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312   (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

In conclusion, the evidence shows a history of exposure to organic solvents during the Veteran's period of active service, a current diagnosis of Parkinson's disease, and medical evidence showing a link between the Veteran's current Parkinson's disease and his in-service exposure to organic solvents.  Based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for Parkinson's disease is warranted.  The Board notes that, in reaching this conclusion, the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied where appropriate. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for Parkinson's disease is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


